IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
KAREN LEE CHAGNON,

             Appellant,

 v.                                               Case No. 5D16-2813

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed January 31, 2017

3.800 Appeal from the Circuit Court
for Marion County,
Anthony M. Tatti, Judge.

James S. Purdy, Public Defender, and
Glendon George Gordon, Jr., Assistant
Public Defender, Daytona Beach, for
Appellant.

Karen Lee Chagnon, Ocala, pro se.

No Appearance for Appellee.


PER CURIAM.


      AFFIRMED. See Moore v. State, 882 So. 2d 977 (Fla. 2004).




COHEN, C.J., ORFINGER and WALLIS, JJ., concur.